Title: From Benjamin Franklin to Cadwallader Colden, 30 August 1754
From: Franklin, Benjamin
To: Colden, Cadwallader


Dear Sir
Philada. Augt. 30. 1754
I have now before me your Favours of July 23. and August 5th.
I return Mr. Pyke’s Philosophia sacra. His Manner of Philosophizing is much out of my Way.
I am now about to proceed on my Eastern Journey, but hope to be at home in the Winter, the best Season for Electrical Experiments, when I will gladly make any you desire; In the mean time should be glad you would communicate the Thoughts you mention, that I may consider them. If you please, direct them to me at Boston.
There must, I think, be some Mistake in what you mention, of my having sent Mr. Collinson the Paper you wrote me on Waterspouts. I have the Original now by me, and cannot recollect that I ever copied it, or that I ever communicated the Contents of it to Mr. Collinson or any one. Indeed I have long had an Intention of sending him all I have wrote, and all I have receiv’d from others on that curious Subject, without mentioning Names; but it is not yet done.
Our Assembly were not inclin’d to show any Approbation of the Plan of Union; yet I suppose they will take no Steps to oppose its being established by the Government at home. Popular Elections have their Inconveniences, in some Cases; but in Establishing new Forms of Government, we cannot always obtain what we may think the best; for the Prejudices of those concern’d, if they cannot be remov’d, must be in some Degree comply’d with. However, I am of Opinion, that when Troops are to be rais’d in America, the Officers appointed must be Men they know and approve, or the Levies will be made with more Difficulty, and at much greater Expence.
It is not to be expected that a Quaker Assembly will establish any but Quaker Schools; nor will they ever agree to a Tax for Payment of any Clergy. It is intended by the Society that the Schoolmasters among the Germans shall teach English.
I am glad the Representation is agreable to your Sentiments. The Letter to Lord Halifax I suppose your Son sends from New York.
Since my Return I have received from Italy a Book in Quarto, entitled, Dell’ Ellettricismo artificiale e naturale, libri due, di Giambattista Beccaria de’ CC. RR. delle Scuole pie. printed at Turin, and dedicated to the King [of Sardinia]. The Author professedly goes on my [torn]; he seems a Master of Method, and has reduc’d to systematic Order the scatter’d Experiments and Positions deliver’d in my Papers. At the End of the first Book, there is a Letter address’d to the Abbé Nollet, in which he answers some of the Abbe’s principal Objections. This Letter being translated into French, I send the Translation for your perusal, and will send the Italian Book it self by some future Opportunity if you desire it. It pleases me the more, in that I find the Author has been led by sundry Observations and Experiments, tho’ different from mine, to the same strange Conclusion, viz. That some Thunder Strokes are from the Earth up[wards]. In which I fear’d I should for some time ha[ve been] singular.
With the greatest Esteem and Regard, [I am] Dear Sir, Your most humble [Servant]
B Fr[anklin]
Please to send me the French Piece per first Opportunity after you have perus’d it, directed to me at Boston.
Dr. Colden

 Addressed (in another hand): To  The Honble  Cadwallader Colden Esqr  Cold[engham]
